Citation Nr: 1636380	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2010 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than October 28, 2010 for the grant of service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend, S.M.



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2015.  A transcript of that hearing is of record.

This matter was remanded for further development in January 2016.  As that development has been completed, this matter is again before the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims seeking service connection for tinnitus and a sinus disability in an unappealed December 2008 rating decision, which was mailed to her that same month.

2.  An application to reopen the Veteran's claims of entitlement to service connection for tinnitus and a sinus disability was received by VA on October 28, 2010, and service connection was granted effective that date.

3.  The evidence shows it is less likely than not that the Veteran was rendered incapable of rational thought or deliberate decision making, or incapable of handling her own affairs or unable to function in society throughout the one year period following the issuance of the December 2008 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 28, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  The criteria for an effective date earlier than October 28, 2010 for the grant of service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the Veteran's claims for an earlier effective date for the grant of service connection for tinnitus and a sinus disability must be denied.  The Veteran originally sought service connection for tinnitus and a sinus disability in October 2008, and her claims were denied in a December 2008 rating decision.  The Veteran did not submit a Notice of Disagreement with the December 2008 rating decision, nor did she submit any additional evidence concerning her claims within one year of that rating decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

On October 28, 2010, VA received an application to reopen the Veteran's previously denied claims, and service connection for tinnitus and a chronic sinus disability were granted.  The effective date assigned for service connection for these disabilities is October 28, 2010, the date VA received the claim to reopen.

Earlier Effective Date  

The Board finds that an earlier effective date for the grant of service connection for tinnitus and a chronic sinus disability is not warranted.  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claims, which as noted above was received by VA on October 28, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Because the Veteran's tinnitus and a chronic sinus disability had an onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date she filed her original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for tinnitus and a chronic sinus disability.

Equitable Tolling

The Veteran argues that the time for submitting a Notice of Disagreement with the December 2008 rating decision should be tolled because her son died in late October 2008, causing her to withdraw herself from society.  See October 2011 Written Statement.  She reported that because of the overwhelming grief she experienced, she was unable to concentrate on her personal business, continue with her claim for compensation benefits, or even take care of her own health care needs.  See id.; see also November 2015 Hearing Tr. at 4-5.  In support of her claim, she submitted a statement from her sister, R.L., stating that after her son's death, the Veteran was not "in a stable mindset to handle any serious business or care for herself properly."  See May 2016 Written Statement of R.L.  R.L. further stated that the Veteran's mental health declined drastically and she became a very different person, isolating herself socially and experiencing severe headaches, hallucinations, loss of concentration, insomnia and suicidal thoughts.  R.L. also described the Veteran as lacking energy, becoming forgetful, having no motivation to engage in activities, and failing to care for her appearance.  She noted that it would sometimes take the Veteran weeks to complete the laundry because she would forget that she had clothes in the washer.  R.L. also observed that the Veteran would go days without bathing or brushing her teeth, and lost weight because of a decline in appetite.  

To benefit from equitable tolling, a claimant must demonstrate (1) that she has been pursuing her rights diligently, and (2) that some extraordinary circumstance stood in her way and prevented timely filing.   Aldridge v. McDonald, ___ F.3d. ____ (No. 2015-7115, Fed. Cir. Sept. 9, 2016) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010); Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005) (applying equitable tolling with regard to the filing of a Notice of Appeal).  One such "extraordinary circumstance" that may prevent a veteran from making a timely submission is illness or incapacity that renders a claimant incapable of rational thought or deliberate decision making, or of handling his or her own affairs or of functioning in society.  See Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004); see also Bove v. Shinseki, 25 Vet. App. 136, 144 (2011).  This standard requires more than a decrease in mental capacity or functioning, but rather an inability to think rationally or deliberately, handle affairs or function in society.  See Barrett, 363 F.3d at 1321; see also Bove, 25 Vet. App. at 144.  A medical diagnosis alone or vague assertions of mental problems will not suffice to meet this standard.  Barrett, 363 F.3d at 1321; Bove, 25 Vet. App. at 144 (bald assertions that mental illness prevented the claimant from filing his appeal, without any supporting evidence to demonstrate that he was incapable of functioning or making decisions due to mental illness, were insufficient to warrant equitable tolling).

In this case, the most probative evidence of record shows that it is less likely than not that the Veteran's failure to file a timely Notice of Disagreement with the December 2008 rating decision was the result of a mental illness that rendered her incapable of rational thought or deliberate decision making, or incapable of handling her own affairs or unable to function in society.  The evidence of record shows that in December 2008 and continuing through the following year, the Veteran suffered severe depression and grief, resulting in a decline in her ability to function in her activities of daily living.  Nevertheless, the most probative evidence does not support the conclusion that her severe depression resulted in such a decreased capacity for logical or rational thinking that made her incapable of rational thinking, deliberate decision-making, handling affairs or functioning in society.  The Veteran and her sister, R.L., reported that she suffered decreased functioning, as shown by her social isolation, failure to care for her appearance and hygiene, loss of concentration and decreased ability to complete tasks in a timely manner.  However, the evidence also shows that the Veteran continued to work as a security guard during this period of time.  See November 2012 Application for Increased Compensation Based on Unemployability.  She reported that because of various credit issues arising as a result of her son's death, her security clearance and her job were in jeopardy, but that she was able to take steps to rectify the situation.  See April 2014 Written Statement.  The evidence does not show that she was incapable of working during this period of time.  This evidence shows that the Veteran continued to maintain the mental and social functioning necessary to think rationally, make decisions, handle her affairs and function in society.

The evidence also shows that during the relevant time period, the Veteran made attempts to pursue a lawsuit against her son's health care providers.  In her November 2012 and April 2014 written statements, she reported that she took steps in furtherance of a medical malpractice or wrongful death lawsuit, including gathering her son's medical records and consulting with several attorneys.  See April 2014 Written Statement.  The record contains letters she received from various lawyers with whom she consulted in connection with the potential medical malpractice claim.  See January 2010, April 2010 and July 2010 Correspondence.  The Board finds that this evidence weighs against a finding that the Veteran was incapable of rational thought, deliberate thinking or handling her own affairs.

Additionally, there is no medical evidence of record supporting the Veteran's claim that she was incapable of pursing her appellate rights as a result of her severe depression and grief.  The Veteran was provided with a VA mental disorder examination in March 2016, at which time the examiner performed a review of the claims file and an interview with the Veteran.  The examiner opined that  it is more likely than not that the Veteran experienced "a very significant episode of depression" in reaction to the untimely death of her son, and that given the severity of this depression, "it would not be unreasonable for her to have experienced decreased capacity for decision making and/or rational thought."  The examiner also observed that the Veteran likely suffered difficulty with decision making, a decline in social functioning and decreased capacity for self-care (including grooming, maintenance of the home/living quarters, finances, employment, and other related activities).  Nevertheless, the March 2016 examiner stated that without having observed the Veteran during this period of time, he could not provide a reliable estimate regarding the extent of this impairment.  Instead, he could only say that these types of impairment are consistent with major depression and therefore are at least as likely as not to have occurred.  

The Board finds that the March 2016 VA examiner's opinion does not support a finding that the Veteran was incapable of rational thought, deliberate thinking, handling her own affairs or functioning in society.  Although the evidence clearly shows that she suffered severe emotional distress as a result of the loss of her son, experienced mental impairment and had decreased functioning in the areas of rational thought, decision-making, social functioning and self-care, the evidence does not show that she was so impaired as to rise to the level of being incapable of those functions.  

The Board is sympathetic to the Veteran's argument and to the devastating loss that she suffered.  The severity of her functional impairment in December 2008 and continuing throughout the following year is simply not commensurate with the situations described in Barrett, which requires illness or incapacity that renders one incapable of rational thought or deliberate decision making, of handling affairs or of functioning in society.  Thus, the Board finds that equitable tolling is not warranted in this matter.


ORDER

An effective date earlier than October 28, 2010 for the grant of service connection for tinnitus is denied.

An effective date earlier than October 28, 2010 for the grant of service connection for a sinus disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


